DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and being examined.

Claim Objections
Claims 7, and 12, are objected to because of the following informalities:  
Claim 7 recites “Q1a a C1-C12 primary…” This appears to be a typographical error and should read “Q1a is a C1-C12 primary…” 
Claim 12 recites “Q1a a C1-C12 primary…” This appears to be a typographical error and should read “Q1a is a C1-C12 primary…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term “under conditions effective to provide a product mixture comprising the capped poly(arylene ether)…” in claim 1 is a relative term which renders the claim indefinite. The term “under conditions effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In the specification, the Applicant does not give any descriptions of conditions that are “effective” to obtained the capped poly(arylene ether), such as temperature ranges or reaction times and the Examples only give one set of conditions. Thus, it is unclear what is an “effective” condition to cap.

Regarding claim 12, claim 12 recites the formula
    PNG
    media_image1.png
    146
    821
    media_image1.png
    Greyscale
. Claim 12 only recites “wherein less than 100 parts by million by weight of R5 groups are (C1-C6-hydrocarbyl)(C1-C6-hydrocarbyl)aminomethylene groups, based on the total parts by weight of the copolymer…” However, claim 12 allows for zero parts of R5 to be (C1-C6-hydrocarbyl)(C1-C6-hydrocarbyl)aminomethylene groups and it is unclear what R5 can be when 

Regarding claim 17, the term “under conditions effective to provide the acid catalyst in the first mixture…” in claim 17 is a relative term which renders the claim indefinite. The term “under conditions effective to provide the acid catalyst” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In the specification, the Applicant does not give any descriptions of conditions that are “effective” to form the acid catalyst from the capping agent and the uncapped poly(arylene ether), such as temperature ranges or reaction times and the Examples do not seem to give any conditions. Thus, it is unclear what is an “effective” condition to form the acid catalyst.

Claims 2-11, 13-16, and 18-20, are dependent claims which fail to alleviate the issues above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

However, claim 18, requires the capping agent to have the formula 
    PNG
    media_image2.png
    92
    226
    media_image2.png
    Greyscale
and the list of anhydrides cited in claim 19, do not have the same formula as that in claim 18. Thus, claim 19 is broadening claim 18 to include capping agents that do not have the formula cited in claim 19. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0041086 A1 to Birsak et al. (hereinafter Birsak).

Regarding claim 12-15, Birsak teaches a difunctionalized poly(arylene ether) having the formula 
    PNG
    media_image3.png
    188
    769
    media_image3.png
    Greyscale
, wherein x is 1-50, and z is 0 or 1 (para 62), which meets the claimed copolymer formula cited in claim 12 with zero amounts of  (C1-C6-hydrocarbyl)(C1-C6-hydrocarbyl)aminomethylene groups. The above is mixed with an olefinically unsaturated monomer to form a curable composition (para 63-64) and cured to form an article (para 67-68), which meets claims 13-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.